Because I believe the state has no right of appeal, I respectfully dissent. *Page 541 
When a special provision in a remedial law is inconsistent with the general provisions of the Revised Code relating to procedure on appeal, the special provision will govern. See R.C.1.12. While R.C. 2505.03 sets forth the general grant of appellate jurisdiction, R.C. 2335.39 specifically provides the procedure by which an appeal may be taken in an action to recover attorney fees from the state. Thus, an appeal from such an action must be taken as R.C. 2335.39 prescribes and only by those parties authorized by the statute. See In re HighlandHoliday Subdivision (1971), 27 Ohio App. 2d 237, 238, 56 O.O.2d 404, 405, 273 N.E.2d 903, 904-905; Gregg v. Mitchell (1955),99 Ohio App. 350, 353-354, 59 Ohio Op. 133, 134-135, 133 N.E.2d 645,647-648. It is evident from the language employed in R.C.2335.39 that the right to appeal is given only to the prevailing eligible party who, by definition, cannot be the state. R.C.2335.39(A)(2)(a).
The Ohio Act is patterned after the Federal Equal Justice Act ("FEJA"), Section 2412, Title 28, U.S.Code. In the FEJA, Congress chose to expressly grant the government a right to appeal a fee award. Section 2412(f), Title 28, U.S.Code. Unlike the federal Act, R.C. 2335.39 is conspicuously silent in regard to the state's right to appeal. If the Ohio General Assembly had intended to allow the state to appeal an award of fees it would surely have used language similar to that used in the federal statute.
The statute was obviously designed to ameliorate the financial hardship brought upon one against whom the state has unjustifiably initiated civil legal proceedings. The General Assembly was free to place whatever restrictions it chose on this new right.
It would not be unreasonable for the General Assembly to intend that the state should not further entangle a wronged citizen with additional appellate proceedings.
I would dismiss the appeal. *Page 542